Title: Nathaniel Burwell to Thomas Jefferson, 17 February 1818
From: Burwell, Nathaniel
To: Jefferson, Thomas


                    
                        Sir.
                        Saratoga 
              Febry 17. 1818.
                    
                    I have taken the liberty of addressing you, to request that you will recommend a system of female education, best adapted to the present state of our society. Such a plan as is compatable with the pecuniary circumstances of females, that will enable them to acquire a liberal and accomplished education. Should you find it convenient to furnish a plan of education, I must trouble you farther to accompany it with a catalogue of such books, as you deem proper to compose a female library. A communication by mail directed to me near Millwood Frederick County Virginia, containing the above request, will be thankfully received by Yr Obt Sevt
                    Nathl Burwell
                